DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “tensile anisotropy of less than about 6 in any two directions” in lines 3-4 and “surface roughness of a root-mean-square deviation of the surface of more than about 10% lower than an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size” in lines 7-9.  The claim does not specifically require a quantifiable measurement for the assembly of glass fibers nor does it specifically require a quantifiable surface roughness.  Examiner understands the definition of anisotropy to be the quality of exhibiting properties with different values when measured along axes in different directions, and if we specify tensile anisotropy, this still does not explain if we are measuring tensile strength, tensile stress, tensile force, tensile structure, etc.  Examiner 
	Claim 2 recites “a comparable tensile strength measured by American Roofing Manufacturer Association, test method 4-82 compared to an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size” in lines 9-10.  The claim does not specifically require a quantifiable measurement for the comparable tensile strength.  Examiner cannot start to calculate the comparable tensile strength of an equivalent glass mat with equivalent fiber diameter size, therefore Examiner needs a known quantity to understand what this phrase means.
	Claim 11 recites “tensile anisotropy of less than about 6 in any two directions” in lines 3-4 and “a caliper more than about 10% lower than an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size” in lines 7-8.  The claim does not specifically require a quantifiable measurement for the assembly of glass fibers nor does it specifically require a quantifiable caliper.  Examiner understands the definition of anisotropy to be the quality of exhibiting properties with different values when measured along axes in different directions, and if we specify tensile anisotropy, this still does not explain if we are measuring tensile strength, tensile stress, tensile force, tensile structure, etc.  Examiner cannot start to calculate a caliper of an equivalent glass mat with equivalent fiber diameter size, therefore Examiner needs a known quantity to understand what this phrase means.
	Claim 12 recites “a comparable tensile strength measured by American Roofing Manufacturer Association, test method 4-82 compared to an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size” in lines 7-9.  The claim does not specifically require a quantifiable measurement for the comparable tensile strength.  Examiner cannot start to calculate the comparable tensile strength of an equivalent glass mat with equivalent fiber diameter size, therefore Examiner needs a known quantity to understand what this phrase means.

	Claims 3-10, 13, and 15-20 are rejected because of their dependence on the rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-8, 10-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slayter, et al. (US 3,050,427) in view of Konagai, et al. (US 2015/0044455) and Minami (US 2006/0091780).

	In reference to Claim 1, Slayter discloses a glass mat comprising: an assembly of glass fibers consisting essentially of glass fibers (6:44-51) and a binder composition comprising an organic resin (9:48-49).
Konagai discloses a glass mat ([0038]-[0039]) comprising: an assembly of glass fibers ([0038]-[0039]), wherein the assembly of glass fibers are substantially randomly oriented with a tensile anisotropy of less than about 6 in any two directions ([0031], [0161], [0165], [0172], [0180], [0186], [0195], [0201], [0207], [0214], [0220], [0226]); wherein the glass mat has a surface roughness ([0141]).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of Slayter using the properties of Konagai because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Slayter) contained a product (glass mat) which differed from the claimed product by the substitution of some element (properties) with another element (enhanced tensile and surface roughness). The substituted element (enhanced tensile and surface roughness) and its function (a more desirable final product) were known in the art (Konagai). One of ordinary skill in the art could have substituted one known element (properties) for another (enhanced tensile and surface roughness), and the results of the substitution (a more desirable final product) would have been predictable.

Minami discloses a glass mat ([0062]) comprising: a binder composition comprising an organic resin ([0041], [0237]); wherein the glass mat has a surface roughness ([0057]-[0058]).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of Slayter using the organic resin of Minami because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Slayter) contained a product (glass mat) which differed from the claimed product by the substitution of some element (resin) with another element (organic resin). The substituted element (organic resin) and its function (an organic final product) were known in the art (Minami). One of ordinary skill in the art could have substituted one known element (resin) for another (organic resin), and the results of the substitution (an organic product) would have been predictable.

	In reference to Claim 2, modified Slayter discloses the glass mat of Claim 1, as described above.
	Konagai discloses the glass mat has a comparable tensile strength measured by American Roofing Manufacturer Association, test method 4-82 compared to an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size ([0018], because Konagai discloses a glass mat with tensile strength it meets the Claim, see the 112 rejections above).

	In reference to Claim 3, modified Slayter discloses the glass mat of Claim 1, as described above.
	Konagai discloses the glass mat has a thickness that varies not greater than about 5% across the total width of the mat ([0059], [0061]-[0062], [0114]).

In reference to Claim 4, modified Slayter discloses the glass mat of Claim 1, as described above.
	Konagai discloses the glass mat has a caliper more than about 10% lower compared to an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size ([0035], [0132], [0173]).

	In reference to Claim 5, modified Slayter discloses the glass mat of Claim 1, as described above.
	Minami discloses the organic resin comprises a urea-formaldehyde composition, a latex composition, a styrene-butadiene rubber (SBR) composition, a vinyl acetate ethylene composition, a blend or combination thereof ([0141] (PVA)).

In reference to Claim 7, modified Slayter discloses the glass mat of Claim 1, as described above.
	Konagai discloses the binder composition is about 5% by weight to about 50% by weight of the cured glass mat ([0070], [0102]).

	In reference to Claim 8, modified Slayter discloses the glass mat of Claim 1, as described above.
	Konagai discloses the assembly of fibers is a non-woven mat ([0099]).

	In reference to Claim 10, modified Slayter discloses the glass mat of Claim 1, as described above.
	Konagai discloses a polymer film coating adjacent to a surface of the glass mat ([0073]).

	In reference to Claim 11, Slayter discloses a glass mat () comprising: an assembly of glass fibers consisting essentially of glass fibers (6:44-51) and a binder composition comprising an organic resin (9:48-49).

	It would have been obvious to one of ordinary skill in the art to complete the glass mat of Slayter using the properties of Konagai because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Slayter) contained a product (glass mat) which differed from the claimed product by the substitution of some element (properties) with another element (enhanced tensile and surface roughness). The substituted element (enhanced tensile and surface roughness) and its function (a more desirable final product) were known in the art (Konagai). One of ordinary skill in the art could have substituted one known element (properties) for another (enhanced tensile and surface roughness), and the results of the substitution (a more desirable final product) would have been predictable.
Minami discloses a glass mat ([0062]) comprising: a binder composition comprising an organic resin ([0041], [0237]).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of Slayter using the organic resin of Minami because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Slayter) contained a product (glass mat) which differed from the claimed product by the substitution of some element (resin) with another element (organic resin). The substituted element (organic resin) and its function (an organic final product) were known in the art (Minami). One of ordinary skill in the art could have substituted one 

	In reference to Claim 12, modified Slayter discloses the glass mat of Claim 11, as described above.
	Konagai discloses the glass mat has a comparable tensile strength measured by American Roofing Manufacturer Association, test method 4-82 compared to an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size ([0018]).

	In reference to Claim 13, modified Slayter discloses the glass mat of Claim 11, as described above.
	Konagai discloses the glass mat has a thickness that varies not greater than about 5% across the total width of the mat ([0059], [0061]-[0062], [0114]).

	In reference to Claim 14, modified Slayter discloses the glass mat of Claim 11, as described above.
	Slayter does not disclose the glass mat has a surface roughness more than about 10% lower compared to an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size. 
Minami discloses the glass mat has a surface roughness ([0057]-[0058]).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of Slayter using the organic resin of Minami because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Slayter) contained a product (glass mat) which differed from the claimed product by the substitution of some element (resin) with 

	In reference to Claim 15, modified Slayter discloses the glass mat of Claim 11, as described above.
	Konagai discloses the organic resin comprises a urea-formaldehyde composition, a latex composition, a styrene-butadiene rubber (SBR) composition, a vinyl acetate ethylene composition, a blend or combination thereof ([0141] (PVA)).

In reference to Claim 17, modified Slayter discloses the glass mat of Claim 11, as described above.
	Konagai discloses the binder composition is about 5% by weight to about 50% by weight of the cured glass mat ([0070], [0102]).

	In reference to Claim 18, modified Slayter discloses the glass mat of Claim 11, as described above.
	Konagai discloses the assembly of fibers is a non-woven mat ([0099]).

	In reference to Claim 20, modified Slayter discloses the glass mat of Claim 11, as described above.
	Konagai discloses a polymer film coating adjacent to a surface of the glass mat ([0073]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Slayter, et al. (US 3,050,427) in view of Konagai, et al. (US 2015/0044455) and Minami (US 2006/0091780) as applied to Claims 1 and 11 above, and further in view of Huang, et al. (US 7,927,459).

	In reference to Claim 9, modified Slayter discloses the glass mat of Claim 1, as described above.
	Modified Slayter does not disclose the assembly of glass fibers consists essentially of an A-type glass fiber, a C-type glass fiber, an E-type glass fiber, an S-type glass fiber, an E-CR-type glass fiber, a wool glass fiber, or a combination thereof. 
Huang discloses the assembly of glass fibers consists essentially of an A-type glass fiber, a C-type glass fiber, an E-type glass fiber, an S-type glass fiber, an E-CR-type glass fiber, a wool glass fiber, or a combination thereof (5:15-22).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of modified Slayter using the glass fibers of Huang because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (modified Slayter) contained a product (glass mat) which differed from the claimed product by the substitution of some element (glass fibers) with another element (A-type, C-type, E-type, S-type, or wool glass). The substituted element (A-type, C-type, E-type, S-type, or wool glass) and its function (a reinforced product) were known in the art (Huang). One of ordinary skill in the art could have substituted one known element (glass fibers) for another (A-type, C-type, E-type, S-type, or wool glass), and the results of the substitution (a reinforced product) would have been predictable.

	In reference to Claim 19, modified Slayter discloses the glass mat of Claim 11, as described above.

Huang discloses the assembly of glass fibers consists essentially of an A-type glass fiber, a C-type glass fiber, an E-type glass fiber, an S-type glass fiber, an E-CR-type glass fiber, a wool glass fiber, or a combination thereof (5:15-22).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of modified Slayter using the glass fibers of Huang because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (modified Slayter) contained a product (glass mat) which differed from the claimed product by the substitution of some element (glass fibers) with another element (A-type, C-type, E-type, S-type, or wool glass). The substituted element (A-type, C-type, E-type, S-type, or wool glass) and its function (a reinforced product) were known in the art (Huang). One of ordinary skill in the art could have substituted one known element (glass fibers) for another (A-type, C-type, E-type, S-type, or wool glass), and the results of the substitution (a reinforced product) would have been predictable.

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the modified ground of rejection relies on additional references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 112 rejections have been clarified in the above 112 section.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742